DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 9/18/2020.
 	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 10-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20080296697), in view of Lee et al. (US 10,090,840).

Claims 1 and 10. Hsu teaches a programmable interposer for electrically connecting integrated circuits (TITLE), the programmable interposer comprising:
an interposer substrate (Fig. 6, [0037]);
and a switch formed on the interposer substrate and coupled between a signal input and a signal output (Fig. 6, [0037]);
wherein the switch is electrically configurable between a high resistance state and a low resistance state (Fig. 6, MOSFET’s, [0037]).
But fails to disclose a programmable metallization cell (PMC) switch formed on the interposer substrate and coupled between a signal input and a signal output,
wherein the PMC switch is electrically configurable between a high resistance state and a low resistance state; wherein the PMC switch includes a plurality of PMC elements connected in a parallel configuration between the signal input and the signal output.
However, Lee in the same field of endeavor teaches a programmable metallization cell (PMC) coupled between a signal input and a signal output (Fig. 3, col. 4, lines 8-32),
wherein the PMC switch is electrically configurable between a high resistance state and a low resistance state (Fig. 3, col. 4, lines 8-32); wherein the PMC switch includes a plurality of PMC elements connected in a parallel configuration between the signal input and the signal output (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MOSFET of Hsu with the PMC (known element) of Lee and obtain predictable results.

Claim 2. Hsu and Lee teach the programmable interposer of claim 1. Hsu further teaches, a configuration controller coupled to the PMC switch and configured to set the PMC switch in the low resistance state or the high resistance state [0037].

Claim 3.  Hsu and Lee teach the programmable interposer of claim 2. Hsu fails to disclose wherein the PMC switch is a first PMC switch, wherein the programmable interposer further comprising a second PMC switch, wherein the configuration controller is further configured to set the second PMC switch in the low resistance state or the high resistance state.
However, Lee in the same field of endeavor teaches wherein the PMC switch is a first PMC switch (Fig. 3, col. 4, lines 8-32),
wherein the programmable interposer further comprising a second PMC switch (Fig. 3, col. 4, lines 8-32),
wherein the configuration controller is further configured to set the second PMC switch in the low resistance state or the high resistance state (Fig. 3, col. 4, lines 8-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hsu and Lee to create a self-contained programmable interposer for use in multiple applications with minimum design effort.
  
Claim 11. Hsu teaches a method for programming a programmable interposer for electrically connecting integrated circuits (Fig. 6, [0037]), the programmable interposer comprising an interposer substrate (Fig. 6, [0037]) and a switch formed on the interposer substrate and coupled between a signal input and a signal output (Fig. 6, [0037]), the method comprising:
electrically configuring the PMC switch in a low resistance state (Fig. 6, [0037], MOSFT’s on/off);
and electrically configuring the PMC switch in a high resistance state (Fig. 6, [0037], MOSFT’s on/off).
But fails to disclose a programmable metallization cell (PMC) switch formed on the interposer substrate and coupled between a signal input and a signal output, the method comprising: electrically configuring the PMC switch in a low resistance state;
and electrically configuring the PMC switch in a high resistance state.
However, Lee in the same field of endeavor teaches a programmable metallization cell (PMC) switch formed on the interposer substrate (Fig. 3, col. 4, lines 8-32) and coupled between a signal input and a signal output (Fig. 3, col. 4, lines 8-32), the method comprising: electrically configuring the PMC switch in a low resistance state (Fig. 3, col. 4, lines 8-32); and electrically configuring the PMC switch in a high resistance state (Fig. 3, col. 4, lines 8-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MOSFET of Hsu with the PMC (known element) of Lee and obtain predictable results.

Claim 12-13. Hsu and Lee teach the method of claim 11. But fails to disclose wherein electrically configuring the PMC switch in the low resistance state includes applying a switching threshold voltage to the PMC switch; wherein electrically configuring the PMC switch in the high resistance state includes applying a reverse bias voltage to the PMC switch.
However, Lee in the same field of endeavor teaches wherein electrically configuring the PMC switch in the low resistance state includes applying a switching threshold voltage to the PMC switch (Fig. 8, col. 8, lines 44-57); wherein electrically configuring the PMC switch in the high resistance state includes applying a reverse bias voltage to the PMC switch (Fig. 8, col. 8, lines 44-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MOSFET of Hsu with the PMC (known element) of Lee and obtain predictable results to obtain particular design requirements.

Claim 14-15. Hsu teaches an integrated circuit packaging (TITLE) comprising:
a programmable interposer including (Fig. 6, [0037]):
an interposer substrate (Fig. 6, [0037]), and a switch formed on the interposer substrate and coupled between a signal input and a signal output (Fig. 6, [0037]),
wherein the switch is electrically configurable between a high resistance state and a low resistance state (Fig. 6, MOSFET’s, [0037]);
an integrated circuit component including the signal input and the signal output (Fig. 6, MOSFET’s, [0037]).
But fails to disclose a programmable metallization cell (PMC) switch formed on the interposer substrate and coupled between a signal input and a signal output, the method comprising: electrically configuring the PMC switch in a low resistance state;
and electrically configuring the PMC switch in a high resistance state.
However, Lee in the same field of endeavor teaches a programmable metallization cell (PMC) switch formed on the interposer substrate (Fig. 3, col. 4, lines 8-32) and coupled between a signal input and a signal output (Fig. 3, col. 4, lines 8-32), the method comprising: electrically configuring the PMC switch in a low resistance state (Fig. 3, col. 4, lines 8-32); and electrically configuring the PMC switch in a high resistance state (Fig. 3, col. 4, lines 8-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MOSFET of Hsu with the PMC (known element) of Lee and obtain predictable results.

Claim 16. Hsu and Lee teach the integrated circuit packaging of claim 14, further comprising: a first integrated circuit component including the signal (Fig. 12);
and a second integrated circuit component including the signal (Fig. 12). But fails to disclose the transfer of signals between circuit components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transfer signals as needed between the integrated circuit devices, as needed. Connecting signals is well-known in the art.

Claims 17-18. Hsu and Lee teach the integrated circuit packaging of claim 14. But fails to disclose wherein the programmable interposer further including: a configuration controller coupled to the PMC switch and configured to set the PMC switch in the low resistance state or the high resistance state; wherein the configuration controller is further configured to: set the PMC switch in the low resistance state by applying a switching threshold voltage to the PMC switch, and set the PMC switch in the high resistance state by applying a reverse bias voltage to the PMC switch.
However, Lee in the same field of endeavor teaches wherein the configuration controller is further configured to set the second PMC switch in the low resistance state or the high resistance state (Fig. 3, col. 4, lines 8-32);
wherein the configuration controller is further configured to (Fig. 3, col. 4, lines 8-32):
set the PMC switch in the low resistance state by applying a switching threshold voltage to the PMC switch, and set the PMC switch in the high resistance state by applying a reverse bias voltage to the PMC switch (Fig. 3, col. 4, lines 8-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hsu and Lee to create a self-contained programmable interposer for use in multiple applications with minimum design effort.

Claim 20. Hsu and Lee the integrated circuit packaging of claim 14. Lee further teaches 
wherein the PMC switch includes a plurality of PMC elements connected in a parallel configuration between the signal input and the signal output (Figs. 8-9).

  
Claims 4-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20080296697), in view of Lee et al. (US 10,090,840), in further view of Sakamoto et al. (US 20070285148).

Claims 4 and 19. Hsu and Lee teach the programmable interposer of claim 1 or the integrated circuit packaging of claim 14. But fail to disclose wherein the PMC switch includes a PMC element having: an insulating material, an ion conductor formed at least partially within the insulating material, an oxidizable electrode positioned proximate to the ion conductor, and an indifferent electrode positioned proximate to the ion conductor; wherein the ion conductor comprises silicon oxide and copper; wherein the insulating material comprises the interposer substrate.
However, Sakamoto in the same field of endeavor teaches wherein the PMC switch includes a PMC element having: an insulating material, an ion conductor formed at least partially within the insulating material, an oxidizable electrode positioned proximate to the ion conductor, and an indifferent electrode positioned proximate to the ion conductor (Fig. 2, [0036]);
wherein the ion conductor comprises silicon oxide and copper (Fig. 2, [0036]);
wherein the insulating material comprises the interposer substrate (Fig. 2, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hsu, Lee and Sakamoto to create a self-contained programmable interposer for use in multiple applications with minimum design effort. The Sakamoto device is a well-known in the art switching device.

Claims 7-8. Hsu, Lee and Sakamoto the programmable interposer of claim 4. Lee further teaches wherein the PMC element is a first PMC element (Fig. 6),
wherein the PMC switch further includes a second PMC element sharing the indifferent electrode of the first PMC element (Fig. 6, col. 7, lines 6-21); a configuration controller coupled to the PMC switch and configured to set the PMC switch in the low resistance state by applying a switching threshold voltage to the indifferent electrode (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hsu, Lee and Sakamoto to create a self-contained programmable interposer for use in multiple applications with minimum design effort. The Sakamoto device is a well-known in the art switching device.



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a programmable interposer, wherein the signal output is a first signal output, wherein the PMC switch is a four-terminal PMC switch coupled between the signal input, the first signal output, and a second signal output and electrically configurable to set one or both of the first signal output and the second signal output in the low resistance state, as set forth in the combination of claims 1 and 9.
The closest prior art, Hsu et al. (US 20080296697) discloses similar teachings but fails to disclose the limitations recited above. Hsu thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827